Name: Commission Regulation (EEC) No 152/87 of 21 January 1987 fixing, for the period 1 January to 31 December 1987, the maximum quantity of certain products of the oils and fats sector to be released for consumption and imported into Spain and Portugal
 Type: Regulation
 Subject Matter: Europe;  processed agricultural produce;  trade policy
 Date Published: nan

 No L 20/8 Official Journal of the European Communities 22. 1 . 87 COMMISSION REGULATION (EEC) No 152/87 of 21 January 1987 fixing, for the period 1 January to 31 December 1987 , the maximum quantity of certain products of the oils and fats sector to be released for consumption and imported into Spain and Portugal of such products ; whereas the maximum quantities should be fixed in accordance with the criteria defined in Article 292 of the Act of Accession ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 475/86 of 25 February 1986 laying down general rules for the system for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Spain (') and in particular Article 1 6 thereof, Having regard to Council Regulation (EEC) No 476/86 of 25 February 1986 laying down the general rules for the mechanism for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Portugal (2) and in particular Article 14 thereof, Whereas Article 2 (2) of Commission Regulation (EEC) No 1183/86 of 21 April 1986 laying down detailed rules for the system for controlling the prices and the quanti ­ ties of certain products in the oils and fats sector released for consumption in Spain (3), as last amended by Regula ­ tion (EEC) No 3892/86 (4), provides for the fixing of the quantities of oils and fats to be released for consumption in Spain, the maximum annual volume of imports of such products and the quantity of sunflower seed harvested in Spain which may qualify for compensatory aid as provided for in Article 14 of Regulation (EEC) No 475/86 ; whereas the maximum quantities should be fixed in accordance with the criteria defined in Article 94 of the Act of Accession ; Whereas Article 2 (2) of Commission Regulation (EEC) No 1184/86 of 21 April 1986 laying down detailed rules for the system for controlling the prices and the quanti ­ ties of certain products in the oils and fats sector released for consumption in Portugal (*), as last amended by Regu ­ lation (EEC) No 3330/86 (*) provides for the fixing of the quantities of oils and fats to be released for consumption in Portugal and the maximum annual volume of imports Article 1 1 . For the period 1 January to 31 December 1987 the quantities to be released for consumption in Spain are hereby fixed at the following levels : (a) 330 000 tonnes of sunflower oil intended for human consumption ; (b) 1 35 000 tonnes of the oils referred to in Annex I of Regulation (EEC) No 1183/86 intended for human consumption, including 75 000 tonnes of soya oil ; (c) 60 000 tonnes of other oils and fats intended for human consumption ; (d)  12 000 tonnes of linseed oil, castor oil and China ­ wood oil,  12 000 tonnes of soya oil ,  20 000 tonnes of other oils intended for purposes other than human consumption . 2. For the period 1 January to 31 December 1987 the quantities to be released for consumption in Portugal are hereby fixed at the following levels : (a) 65 000 tonnes of soya oil , (b) 110 000 tonnes of the oils referred to in Annex I of Regulation (EEC) No 1184/86, (c) 35 000 tonnes of other oils and fats intended for human consumption . Article 2 1 . For the period 1 January to 31 December 1987 the maximum quantities which may be imported into Spain are hereby fixed at the following levels : (a) 0 tonnes of sunflower oil intended for human consumption ; (b) 0 tonnes of the oils referred to in Annex I to Regula ­ tion (EEC) No 1183/86 ; (') OJ No L 53, 1 . 3 . 1986, p. 47 . (2) OJ No L 53, 1 . 3 . 1986, p. 51 . (3) OJ No L 107, 24. 4. 1986, p. 17 . (4) OJ No L 361 , 20 . 12. 1986, p. 28 . Is) OJ No L 107, 24 . 4. 1986, p. 23 . m OT No L 306. 1 . 11 . 1986. d . 34. 22. 1 . 87 Official Journal of the European Communities No L 20/9 (c) 50 000 tonnes of other oils and fats intended for human consumption ; (d)  12 000 tonnes of linseed oil, castor oil and China ­ wood oil ,  0 tonnes of soya oil ,  20 000 tonnes of all other oils intended for purposes other than consumption . 2. For the period 1 January to 31 December 1987 the maximum quantities which may be imported into Portugal are hereby fixed at the following levels : (a) 65 000 tonnes of soya oil , (b) 110 000 tonnes of the oils referred to in Annex I to Regulation (EEC) No 1184/86, (c) 35 000 tonnes of other oils and fats intended for human consumption . Article 3 For the period 1 January to 31 December 1987 the quan ­ tity of sunflower seed harvested in Spain and used for the production of oil intended for export which may qualify for the compensatory aid referred to in Article 14 of Regulation (EEC) No 475/86 is hereby fixed at 0 tonnes. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 January 1986 . For the Commission Frans ANDRIESSEN Vice-President